Citation Nr: 9910104	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-29 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a thigh disability.  

3.  Entitlement to service connection for an ankle 
disability.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a knee disability.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from September 
1957 to August 1962.  

In the notice of disagreement which was received at the 
regional office (RO) in July 1997, the veteran requested a 
"hearing with the Board of Veterans Appeal[s] to 
state . . . [his] case."  In an August 1997 letter, the RO 
asked the veteran if he wanted to withdraw his request for a 
hearing and allow his appeal to be certified to the Board of 
Veterans' Appeals (Board) for appellate review or whether he 
would prefer to wait for the scheduling of a hearing at the 
RO before a member of the Board.  In the following month, the 
veteran responded in a substantive appeal that he desired a 
personal hearing at the RO before a member of the Board.  

Further review of the claims folder indicates that, in 
November 1997, the veteran presented testimony at a personal 
hearing before a hearing officer at the RO.  Thereafter, in 
October 1998, the veteran's representative asked that the 
veteran's claims folder be forwarded to the Board without 
waiting for a hearing. 

In January 1999, the Board asked the veteran to clarify his 
earlier hearing request.  Specifically, the Board asked the 
veteran to say whether he wanted a personal hearing before a 
member of the Board in Washington, D.C. or at the RO, or 
whether he desired to withdraw his earlier request for a 
hearing.  The Board informed the veteran that, if he did not 
respond within 30 days of the date of the letter, his case 
would be remanded to the RO for scheduling of a hearing 
before a member of the Board.  The veteran failed to respond.  

Because the Board may not proceed with an adjudication of the 
veteran's claims without affording him an opportunity for the 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West Supp. 1998); 38 C.F.R. § 20.700(a) (1998).  
Accordingly, the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  

Following the hearing, the case should be returned to the 
Board.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


